Citation Nr: 0915871	
Decision Date: 04/28/09    Archive Date: 05/07/09

DOCKET NO.  08-01 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected degenerative arthritis of the right knee, 
currently rated as 10 percent disabling.

2.  Entitlement to a disability rating in excess of 10 
percent for service-connected degenerative arthritis of the 
left knee prior to May 30, 2007.

3.  Entitlement to a disability rating in excess of 20 
percent for service-connected degenerative arthritis of the 
left knee on or after May 30, 2007.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to March 
1971.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  In a December 2007 rating decision, 
service-connected degenerative arthritis of the left knee was 
increased to 20 percent disabling.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The service-connected right knee was not manifested by 
limitation of motion to 60 degrees flexion or 5 degrees 
extension.  

3.  Prior to May 30, 2007, the service-connected left knee 
was not manifested by limitation of motion to 60 degrees 
flexion or 5 degrees extension.  

4.  On or after May 30, 2007, the service-connected left knee 
was not manifested by limitation of motion to 60 degrees 
flexion or 10 degrees extension.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent 
disabling for service-connected degenerative arthritis of the 
right knee were not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.14, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5260, 5261 
(2008).

2.  Prior to May 30, 2007, the criteria for a rating in 
excess of 10 percent disabling for service-connected 
degenerative arthritis of the left knee were not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5010, 5260, 5261 (2008).

3.  On or after May 30, 2007, the criteria for a rating in 
excess of 20 percent disabling for service-connected 
degenerative arthritis of the left knee were not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5010, 5260, 5261 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his/her representative, if applicable, of 
any information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the claimant to provide any evidence 
in his or her possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the claimant with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
claimant of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

Prior to initial adjudication of the claim, a letter dated in 
May 2006 fully satisfied the duty to notify provisions 
elements 2 and 3.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio, 16 Vet. App. 183 at 187; Pelegrini 
II.  In this regard, the letter advised the appellant what 
information and evidence would be obtained by VA and what 
information and evidence must be submitted by him.  

Additionally, in order to satisfy the first Pelegrini II 
element for an increased-compensation claim, section 5103(a) 
compliant notice must meet the following four part test: 

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask 
the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; 

(2) if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or 
increase in severity of the disability and the effect of 
that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test 
result), the Secretary must provide at least general 
notice of that requirement to the claimant; 

(3) the claimant must be notified that, should an 
increase in disability be found, a disability rating 
will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity 
of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being 
sought, their severity and duration, and their impact 
upon employment and daily life; 

(4) the notice must also provide examples of the types 
of medical and lay evidence that the claimant may submit 
(or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, 
e.g., competent lay statements describing symptoms, 
medical and hospitalization records, medical statements, 
employer statements, job application rejections, and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  

Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  For the 
following reasons, the Board finds that the elements of the 
Vazquez-Flores test have either been met or that any error is 
not prejudicial.  

Preliminarily, the Board notes that the notice provided in 
this case was issued prior to the decision in Vazquez-Flores.  
As such it does not take the form prescribed in that case.  
Failure to provide pre-adjudicative notice of any of the 
necessary duty to notify elements is presumed to create 
prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 (2007) 
cert. granted, 76 U.S.L.W. 3529 (U.S. June 16, 2008) (No. 07-
1209).  The Secretary has the burden to show that this error 
was not prejudicial to the claimant.  Id. at 889.  Lack of 
prejudicial harm may be shown in three ways: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  Id. 
at 887; see also Mayfield v. Nicholson, 19 Vet. App. 103, 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The Federal Circuit indicated 
that this was not an exclusive list of ways that error may be 
shown to be non prejudicial.  See Sanders, 487 F.3d 881.  In 
order for the Court to be persuaded that no prejudice 
resulted from a notice error, the record must demonstrate 
that, despite the error, the adjudication was nevertheless 
essentially fair.  See also Dunlap v. Nicholson, 21 Vet. App. 
112, 118 (2007).  

In May 2006, the RO sent the appellant a letter which 
requested that he provide evidence describing how his 
disability had worsened.  In addition, the appellant 
specifically indicated the effect that worsening had on his 
employment and daily life during his VA examinations.  
Specifically, the appellant stated during his January 2009 VA 
examination that he had difficulty climbing up and down 
trailers and that he had difficulty putting on his shoes and 
socks due to his knees.  The Board finds that the notice 
given and the responses provided by the appellant during this 
examination specifically show that he knew that the evidence 
needed to show that his disability had worsened and what 
impact that had on his employment and daily life.  As the 
Board finds appellant had actual knowledge of the 
requirement, any failure to provide him with adequate notice 
is not prejudicial.  See Sanders, 487 F.3d 881.  The Board 
finds that the first criterion is satisfied.  See Vazquez-
Flores, 22 Vet. App. 37.  

As to the second element, the Board notes that the appellant 
is service connected for his bilateral knees.  In a July 2008 
letter, the Veteran was provided with the provisions of 
38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5257, 5260, 5261, 
and 5262, which are applicable to his claims.  The claims 
were subsequently readjudicated following that notice in a 
February 2009 SSOC.  Prickett v. Nicholson, 20 Vet. App. 370, 
377-78 (2006) (VA cured failure to afford statutory notice to 
claimant prior to initial rating decision by issuing 
notification letter after decision and readjudicating claim 
and notifying claimant of such readjudication in the 
statement of the case).  Therefore, the Board finds that the 
July 2008 notice letter satisfied element two for the claims 
for the appellant's service-connected knees.  See Vazquez-
Flores.  

As to the third element, the July 2008 letter fully satisfied 
this element.  The notice letter notified the appellant that 
should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent based on the nature of the symptoms of the condition 
for which disability compensation is being sought, their 
severity and duration, and their impact upon employment and 
daily life.  That letter indicated that disability rating can 
be changed when there are changes in the condition.  The 
letter stated that a rating will be assigned from 0 percent 
to 100 percent depending on the disability involved and 
explained that VA uses a schedule for evaluating disabilities 
that is published in Title 38, Code of Regulations, Part 4.  
It was also noted that a disability evaluation other than the 
level found in the schedule for a specific condition can be 
assigned if the impairment is not adequately covered by the 
schedule.  The letter further indicated that evidence of the 
nature and symptoms of the disability, the severity and 
duration of the symptoms, and the impact of the condition and 
symptoms on employment would be considered in determining the 
disability rating.  The Board finds that the July 2008 letter 
satisfied the third element of Vazquez-Flores and the 
requirements of Dingess/Hartman v. Nicholson, 19 Vet App. 473 
(2006).  . 

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
claimant.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the claimant's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2007).  The RO provided the 
appellant appropriate VA examinations in June 2006, February 
2008, and January 2009 for his claims for his service-
connected knees.  There is no objective evidence indicating 
that there has been a material change in the severity of the 
appellant's service-connected disorders since he was last 
examined in January 2009.  38 C.F.R. § 3.327(a).  The duty to 
assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.  The VA 
examination reports address the rating criteria and are 
adequate upon which to base a decision.

VA has also satisfied its duty to assist the appellant at 
every stage of this case.  All available service treatment 
records as well as all identified VA medical records 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO and the Board in connection 
with the appellant's claims.  The appellant specifically 
indicated in a December 2007 statement that he only received 
treatment from VA.  VA has also assisted the appellant and 
his representative throughout the course of this appeal by 
providing them with a SOC and SSOCs, which informed them of 
the laws and regulations relevant to his claims.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the appellant in this case.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).


LAW AND ANALYSIS

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that 
staged ratings are appropriate for an increased-rating claim 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage 
and the functional loss with respect to all of these 
elements.  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss 
may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimal compensable rating for the joint.  
38 C.F.R. § 4.59.

VA Office of General Counsel has provided guidance concerning 
increased rating claims for knee disorders.  Separate 
disability ratings may be assigned for distinct disabilities 
resulting from the same injury so long as the symptomatology 
for one condition was not "duplicative of or overlapping 
with the symptomatology" of the other condition.  See 
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  VA General 
Counsel has stated that compensating a claimant for separate 
functional impairment under Diagnostic Code 5257 and 5003 
does not constitute pyramiding.  See VAOPGCPREC 23-97 (July 
1, 1997).  

VA General Counsel held in VAOPGCPREC 23-97 that a veteran 
who has arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257, provided 
that a separate rating must be based upon additional 
disability.  When a knee disorder is already rated under 
Diagnostic Code 5257, the veteran must also have limitation 
of motion under Diagnostic Code 5260 or 5261 in order to 
obtain a separate rating for arthritis.  If the veteran does 
not at least meet the criteria for a zero percent rating 
under either of those codes, there is no additional 
disability for which a rating may be assigned.

In VAOPGCPREC 9-98, General Counsel also held that if a 
veteran has a disability rating under Diagnostic Code 5257 
for instability of the knee, and there is also X-ray evidence 
of arthritis, a separate rating for arthritis could also be 
based on painful motion under 38 C.F.R. § 4.59.  In addition, 
General Counsel considered a hypothetical situation in which 
a knee disability was evaluated under Diagnostic Code 5259 
that was productive of pain, tenderness, friction, 
osteoarthritis established by x-rays, and a slight loss of 
motion.  For the purposes of the hypothetical, it was assumed 
that Diagnostic Code 5259 did not involve limitation of 
motion.  Given the findings of osteoarthritis, the General 
Counsel stated that the availability of a separate evaluation 
under Diagnostic Code 5003 in light of sections 4.40, 4.45, 
4.59 must be considered.  See Lichtenfels v. Derwinski, 1 
Vet. App. 484, 488 (1991).  Absent x-ray findings of 
arthritis, limitation of motion should be considered under 
Diagnostic Codes 5260 and 5261.  The claimant's painful 
motion may add to the actual limitation of motion so as to 
warrant a rating under Diagnostic Codes 5260 or 5261.  

The General Counsel further noted in VAOPGCPREC 9-98 that the 
removal of the semilunar cartilage may involve restriction of 
movement caused by tears and displacements of the menisci, 
but that the procedure may result in complications such as 
reflex sympathetic dystrophy, which can produce loss of 
motion.  Therefore, limitation of motion is a relevant 
consideration under Diagnostic Code 5259, and the provisions 
of 4.40, 4.45, and 4.59 must be considered.

In addition, the VA General Counsel has held that separate 
ratings may be assigned under DC 5260 and DC 5261 for 
disability of the same joint.  VAOPGCPREC 9-2004 (September 
17, 2004).  (i.e. the limitation of motion codes).  

Recurrent subluxation or lateral instability of the knee is 
rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  These 
criteria provide for a 10 percent rating for slight recurrent 
subluxation or lateral instability of the knee; a 20 percent 
rating for moderate recurrent subluxation or lateral 
instability; and a 30 percent rating for severe recurrent 
subluxation or lateral instability.  38 C.F.R. § 4.71a, DC 
5257.  

Diagnostic Code 5260 provides for limitation of flexion of 
the leg.  Where flexion is limited to 60 degrees, a 0 percent 
rating is provided; when flexion is limited to 45 degrees, 10 
percent is assigned; when flexion is limited to 30 degrees, 
20 percent is assigned; and when flexion is limited to 15 
degrees, 30 percent is assigned.  38 C.F.R. § 4.71a DC 5260.  

Diagnostic Code 5261 provides for limitation of the extension 
of the leg.  When there is limitation of extension of the leg 
to 5 degrees, a 0 percent rating is assigned; when the 
limitation is to 10 degrees, a 10 percent rating is 
assignable; when the limitation is to 15 degrees, 20 percent 
is assigned; when extension is limited to 20 degrees, 30 
percent is assigned; when extension is limited to 30 degrees, 
40 percent is assigned; and when it is limited to 45 degrees, 
50 percent is assigned.  38 C.F.R. § 4.71a DC 5261.  

The Board notes that full range of motion of the knee 
consists of 0 degrees extension and 140 degrees flexion.  38 
C.F.R. § 4.71, Plate II.

Traumatic arthritis, Diagnostic Code 5010, is evaluated under 
the same rating criteria as degenerative arthritis under 
Diagnostic Code 5003.  Diagnostic Code 5003 provides that 
degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When, 
however, the limitation of motion of the specific joint or 
joints involved is non-compensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
diagnostic code 5003.  Id.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Id.  
Pursuant to VAOPGPREC 9-98 (August 14, 1998), a separate 
rating for arthritis could also be based on x-ray findings 
and painful motion under 38 C.F.R. § 4.59.  In the absence of 
limitation of motion, a 10 percent rating is assigned where 
there is x-ray evidence of involvement of two or more major 
joints, or two or more minor joint groups; and a 20 percent 
evaluation is assigned where there is x-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups and occasional incapacitating exacerbations.  38 
C.F.R. § 4.71a, Diagnostic Code 5010.  

The evidence pertaining to the claims will now be discussed.  
During the June 2006 VA examination, the Veteran reported 
constant pain in his knees that increased with walking.  He 
wore a brace on his left knee and his gait was antalgic.  He 
stated that operating the clutch on this truck and climbing 
into the cab was difficult.  

Upon examination, left knee flexion was 0 to 90 of 140 
degrees and extension was full.  Right knee flexion was 0 to 
110 and extension was full.  The anterior and posterior 
drawer signs were negative bilaterally.  McMurray's test was 
negative bilaterally.  There was no additional limitation of 
motion with five repetitions but there was pain at the end 
points of the range of motion testing that prevented further 
movement.  

In a May 2007 VA treatment entry, the Veteran reported severe 
pain and swelling intermittently in his left knee.  Upon 
examination, there was slight swelling of the left knee but 
left knee motor, coordination, and gait was limited by left 
knee pain and bracing.  In a July 2007 VA treatment entry, 
the Veteran reported instability, swelling, and weakness but 
no stiffness or locking in his left knee.  Upon examination, 
there was no gross deformity, swelling, or pain to palpation.  
His range of motion was 2 to 100 degrees.  There was no joint 
laxity, ballottement of the patella, and drawer, McMurray, 
and Lachman's tests were all negative, but he did experience 
pain with manipulation of the knee and there was crepitus.  

In February 2008, the Veteran underwent another VA 
examination for his knees wherein the claims file was 
reviewed.  The Veteran complained of pain, chronic stiffness, 
crepitus, swelling on a daily basis usually after activity 
but denied locking or giving way in his left knee and pain, 
crepitus, and less swelling than in the left knee but denied 
locking or giving way in the right knee.  Abnormal gait was 
indicated by shoe wear.  The Veteran reported flare-ups of 
pain when walking.  No instability or incapacitation was 
noted.  

Examination revealed 0 to 90 degrees range of motion in the 
left knee and 0 to 114 degrees in the right knee.  With three 
repetitions, the Veteran complained of pain on each attempt 
particularly in the last 10 degrees of extension and flexion 
but there was no additional limitation of motion.  There was 
no abnormality on Apley, McMurray, or Lachman's testing.  
There was no instability to either knee.  There was crepitus 
throughout the range of motion.  

During the January 2009 VA examination, the examiner reviewed 
the Veteran's claims file.  The Veteran reported pain 
bilaterally and stiffness and a sensation of giving way in 
the left knee.  Flare up of pain is precipitated by prolonged 
standing, weather changes, and driving.  The Veteran wore 
braces on his bilateral knees.  The Veteran's knees impacted 
his employment as a truck driver in that he had difficulty 
climbing up and down trailers.  He also had difficulty 
getting up from a seated position without holding onto 
handrails and with putting on his shoes and socks.  

Upon physical examination, left knee flexion was 0 to 95 and 
right knee flexion was 0 to 115 of 130 degrees.  Extension 
was a full 0 degrees bilaterally.  Bilaterally, there was 
negative anterior and posterior drawer and McMurray signs.  
The Veteran had an antalgic gait and pain to palpation.  
There was no additional limitation of motion with five 
repetitions although there was increased pain at the end 
points of the range of motion which prevented further 
movement.  There was no acute fracture dislocation or joint 
effusion seen on x-ray.  



1.  Entitlement to an increased disability rating for 
service-connected degenerative arthritis of the right knee, 
currently rated as 10 percent disabling.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to an increased rating for his 
service connected right knee.  The Veteran is currently 
assigned a 10 percent rating under 38 C.F.R. § 4.71a, 
Diagnostic Code 5010, which refers the rater to the 
limitation of motion codes under Diagnostic Codes 5260 and 
5261.  In this regard, the evidence of record as reflected 
above does not show x-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups.  Moreover, 
the evidence does not show flexion limited to 45 degrees or 
extension limited to 10 degrees to qualify for a 10 percent 
ratings under Diagnostic Codes 5260 and 5261, respectively.  
As such, entitlement to a rating in excess of 10 percent for 
the service-connected right knee is not warranted.  38 C.F.R. 
§ 4.7, 4.71a, Diagnostic Code 5010.  

The Board has also considered the provisions of 38 C.F.R. §§ 
4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an 
increased evaluation for the Veteran's service-connected 
right knee is not warranted on the basis of functional loss 
due to pain or weakness in this case, as the Veteran's 
symptoms are supported by pathology consistent with the 
assigned 10 percent rating, and no higher.  In this regard, 
the Board observes that the Veteran has complained of pain, 
crepitus, swelling, and flare-ups.  He also reported that he 
had difficulty climbing in and out of his truck during his 
duties as a truck driver and had difficulty removing his 
shoes and socks.  However, the effect of this symptomatology 
is contemplated in the currently assigned 10 percent 
disability evaluation.  Additionally, the Board finds it 
significant that after repeated testing during each of his VA 
examinations, there was no additional limitation of motion.  
In fact, although the Veteran reported increased pain at the 
end points of the range of motion testing, his motion was not 
additionally limited by this pain.  Thus, the Veteran's 
complaints do not, when viewed in conjunction with the 
medical evidence, tend to establish weakened movement, excess 
fatigability, or incoordination to the degree that would 
warrant an increased evaluation.  Therefore, the Board finds 
that the preponderance of the evidence is against an 
increased evaluation for the Veteran's service-connected 
right knee.  38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5010; 
See Hart, 21 Vet. App. 505.

2.  Entitlement to a disability rating in excess of 10 
percent for service-connected degenerative arthritis of the 
left knee prior to May 30, 2007.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to a rating in excess of 10 percent 
for his service connected left knee prior to May 30, 2007.  
Prior to May 2007, the Veteran was assigned a 10 percent 
rating under 38 C.F.R. § 4.71a, Diagnostic Code 5010, which 
refers the rater to the limitation of motion codes under 
Diagnostic Codes 5260 and 5261.  In this regard, the evidence 
of record as reflected above does not show x-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups to warrant a 20 percent rating at any time 
during his appeal for the left knee.  Further, flexion 
limited to 45 degrees and extension limited to 10 degrees was 
not shown to warrant 10 percent ratings under Diagnostic 
Codes 5260 and 5261, respectively.  As such, entitlement to a 
rating in excess of 10 percent for the service-connected left 
knee prior to May 30, 2007, is not warranted.  38 C.F.R. 
§ 4.7, 4.71a, Diagnostic Code 5010.  

3.  Entitlement to a disability rating in excess of 20 
percent for service-connected degenerative arthritis of the 
left knee on or after May 30, 2007.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to a rating in excess of 20 percent 
for his service-connected left knee on or after May 30, 2007.  
In this regard, flexion limited to 15 degrees and extension 
limited to 20 degrees is not shown.  In fact, flexion limited 
to 45 degrees to warrant a 10 percent rating or extension 
limited to 10 degrees to warrant a 10 percent rating was not 
shown.  As such, entitlement to a rating in excess of 20 
percent for the service-connected left knee on or after May 
30, 2007, is not warranted.  38 C.F.R. § 4.7, 4.71a, 
Diagnostic Code 5010.  

The Board has also considered the provisions of 38 C.F.R. §§ 
4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an 
increased evaluation for the Veteran's service-connected left 
knee is not warranted at any time during the pendency of this 
appeal on the basis of functional loss due to pain or 
weakness in this case, as the Veteran's symptoms are 
supported by pathology consistent with aforementioned 
ratings, and no higher.  In this regard, the Board observes 
that the Veteran has complained of pain, crepitus, swelling, 
flare-ups, stiffness, instability, weakness.  He also 
reported that he had difficulty climbing in and out of his 
truck during his duties as a truck driver and had difficulty 
removing his shoes and socks.  However, the effect of this 
symptomatology is contemplated in the currently assigned 
staged ratings.  Additionally, the Board finds it significant 
that after repeated testing during each of his VA 
examinations, there was no additional limitation of motion.  
In fact, although the Veteran reported increased pain at the 
end points of the range of motion testing, his motion was not 
additionally limited by this pain.  Thus, the Veteran's 
complaints do not, when viewed in conjunction with the 
medical evidence, tend to establish weakened movement, excess 
fatigability, or incoordination to the degree that would 
warrant an increased evaluation.  Therefore, the Board finds 
that the preponderance of the evidence is against an 
increased evaluation for the Veteran's service-connected left 
knee under DeLuca.  38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 
5010; See Hart, 21 Vet. App. 505.

The Board has also considered whether increased evaluations 
would be in order under other relevant diagnostic codes for 
both knees.  The assignment of a particular diagnostic code 
is "completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  Thus, 
the Board has considered the propriety of assigning a higher, 
or separate, rating under another diagnostic code.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

In this regard, Diagnostic Code 5256 is not for application 
as ankylosis was not shown; Diagnostic Code 5257 is not for 
application as recurrent subluxation or lateral instability 
was not shown; Diagnostic Codes 5258-5259 are not for 
application as dislocated or removed cartilage was not 
indicated; and Diagnostic Code 5262 is not for application as 
genu recurvatum was not shown.  

The above determinations are based upon application of the 
pertinent provisions of VA's rating schedule.  The Board 
finds that the record does not reflect that the Veteran's 
service-connected knees are so exceptional or unusual as to 
warrant the assignment of a higher rating on an extra-
schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1) (2008).  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  See Thun v. Peake, 22 
Vet. App. 111 (2008).

In this regard, there must be a comparison between the level 
of severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule and the assigned 
schedular evaluation is therefore adequate, and no 
extraschedular referral is required.  Id., see also VAOGCPREC 
6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, VA must determine 
whether the claimant's exceptional disability picture 
exhibits other related factors, such as those provided by the 
extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as 
"governing norms" (which include marked interference with 
employment and frequent periods of hospitalization).

In this case, the Board finds that the rating criteria to 
evaluate the Veteran's service-connected knees reasonably 
describe his disability level and symptomatology and he has 
not argued to the contrary.  In this regard, the impact of 
the Veteran's service-connected knees on his employment as a 
truck driver were discussed above and the Board finds that 
the impact of his disabilities are already contemplated in 
the assigned ratings.  38 C.F.R. § 4.1.  Moreover, the 
Veteran has not contended that his service-connected knees 
caused frequent periods of hospitalization or marked 
interference with his employment.  Therefore, the Veteran's 
disability picture is contemplated by the rating schedule and 
no extraschedular referral is required.  38 C.F.R. § 
3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

Entitlement to an increased disability rating for service-
connected degenerative arthritis of the right knee, currently 
rated as 10 percent disabling, is denied.

Entitlement to a disability rating in excess of 10 percent 
for service-connected degenerative arthritis of the left knee 
prior to May 30, 2007, is denied.

Entitlement to a disability rating in excess of 20 percent 
for service-connected degenerative arthritis of the left knee 
on or after May 30, 2007, is denied.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


